Citation Nr: 1010292	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-09 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 40 percent evaluation, to 
include an evaluation in excess of 40 percent for bilateral 
defective hearing.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1949 to 
February 1943.  

By rating action in July 2006, the RO granted service 
connection for bilateral defective hearing and assigned a 40 
percent evaluation, effective from January 25, 2001, the date 
of claim.  38 C.F.R. § 3.400(b)(2).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the RO which 
reduced from 40- to 20 percent, the evaluation assigned for 
bilateral defective hearing; effective from August 1, 2007.  
In December 2009, a hearing was held at the RO before the 
undersigned member of the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The 40 percent evaluation assigned for the Veteran's 
bilateral defective hearing had been in effect for more than 
five years at the time of the May 2007 rating decision which 
reduced the rating to 20 percent; effective from August 1, 
2007.  

2.  The September 2006 rating decision that proposed the 
reduction, and the May 2007 rating decision which reduced the 
40 percent rating, failed to consider the provisions of 38 
C.F.R. § 3.344 prior to the reduction action.  

4.  The Veteran's current defective hearing is manifested by 
Level VII hearing loss in the right ear and Level IX hearing 
loss in the left ear.  




CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability rating for 
defective hearing from 40 percent to 20 percent, effective 
August 1, 2007, was improper.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344 
(2009); Kitchens v. Brown, 7 Vet. App. 320 (1995).  

2.  The criteria for an increased evaluation to 50 percent 
for bilateral defective hearing from October 10, 2009, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.85, 4.86, Part 4, including 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision restoring the 40 percent 
rating for the service-connected hearing loss, the Board 
finds that any VA deficiency in complying with VCAA is 
harmless error as the Board's action below constitutes a full 
grant of benefits.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran clarified at his Board hearing that he was also 
asking for an increased rating for his bilateral hearing 
loss.  The Board observes that the RO treated this claim as a 
general rating case and used the same laws and regulations 
that are used in adjudicating cases for an increased rating.  
As such, there is no prejudice in proceeding with this aspect 
of the Veteran's claim.  

With respect to the claim for a higher rating for bilateral 
hearing loss, the veteran was notified of the type of 
evidence necessary to substantiate his claim and he has 
submitted private examination reports in support of his 
claim.  This indicates that he had knowledge of the type of 
evidence necessary to substantiate his claim for an increased 
rating.  Additionally, the Veteran has undergone multiple VA 
examinations to determine the severity of his hearing loss.  
In light of the foregoing, the duty to notify and the duty to 
assist the Veteran has been satisfied as it pertains to the 
claim for an increased rating for bilateral hearing loss.

Reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).  

VA regulations also provide that where a reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344 (2009).  That section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as, psychiatric disorders will not 
be reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further, that these considerations 
are required for ratings which have continued for long 
periods at the same level (five years or more), and that they 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  Schafrath, 1 Vet. App. at 
595.  

Under 38 C.F.R. § 3.344, the RO must find the following: (1) 
based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  See 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 
413, 419 (1993).  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  

By rating action in September 2006, the RO proposed to reduce 
the 40 percent evaluation assigned for the Veteran's 
bilateral defective hearing to 20 percent.  The Veteran was 
informed of the proposal by letter dated in September 2006, 
and was given 60 days to respond.  By rating action in May 
2007, the RO reduced the 40 percent rating to 20 percent; 
effective from August 1, 2007.  

In the instant case, the critical issue is whether 38 C.F.R. 
§ 3.344 applies - that is, whether the 40 percent evaluation 
was in effect more than five years at the time of the 
reduction of benefits in the May 2007 rating decision.  Here, 
the evidentiary record shows that the Veteran was granted 
service connection by the RO in July 2006, and was assigned a 
40 percent evaluation, effective January 25, 2001, the date 
of receipt of his original claim.  38 C.F.R. § 3.400(b)(2).  
As such, the disability rating was in effect for well over 
five years prior to May 2007, and 38 C.F.R. § 3.344 applies.  
See Brown v. Brown, 5 Vet. App. 413 (1993) (measured from the 
effective date of the disability, not the rating decision).  

Thus, the reduction is void because the provisions of 38 
C.F.R. § 3.344 were not met.  In fact, there was no 
suggestion of any consideration of 38 C.F.R. § 3.344 at all.  
While the RO's decision to reduce the 40 percent rating 
implied that there was improvement, there was no indication 
that the RO considered the provisions of 38 C.F.R. § 3.344.  
Specifically, whether there was "sustained improvement" and 
that such improvement was reasonably certain to be maintained 
under the ordinary conditions of life; a requirement prior to 
a reduction in a rating that has been in effect for more than 
5 years.  Further, the Veteran was not given notice of 38 
C.F.R. § 3.344 in the March 2008 statement of the case (SOC) 
or the August 2009 supplemental statement of the case (SSOC).  

Thus, the Board finds that the May 2007 rating decision was 
improper and is void ab initio.  Accordingly, the 40 percent 
evaluation for the Veteran's bilateral defective hearing is 
restored.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by puretone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.86 and Codes 6100-6110 (2009).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2009).  
Under these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by puretone audiometry 
tests in the frequencies 1,000, 2,000, 3,000, and 4,000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2009).  

To evaluate the degree of disability from defective hearing, 
the Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic 
Code 6100; Table VI; 38 C.F.R. § 4.85(b) and (e) (2009).  See 
Lendenmann, supra.  

Turning to the question of whether the Veteran is entitled to 
a rating in excess of 40 percent, the evidentiary record 
includes audiological examinations conducted during the 
pendency of this appeal.  None of the reports prior to 
October 2009 show that a rating in excess of 40 percent is 
warranted for bilateral hearing loss, as Puretone threshold 
and speech recognition scores were not sufficient enough.  A 
private audiological examination, dated in October 2009 shows 
puretone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
40
75
70
65
63
LEFT
45
85
85
85
77

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and 44 percent in the left ear.  

Applying the audiometric findings to the rating criteria, the 
average puretone decibel loss for the Veteran's right ear, 
achieved by adding the loss at 1,000, 2,000, 3,000, and 4,000 
Hz and dividing by four, was 63.  The percent of 
discrimination was 52.  By intersecting the column in Table 
VI (38 C.F.R. § 4.85) for average puretone decibel loss 
falling between 58 and 65 with the line for percent of 
discrimination from 52 to 58, the resulting numeric 
designation for the right ear was VII.  

The average puretone decibel loss for the Veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 75.  The percent of 
discrimination was 44.  The resulting numeric designation for 
the left ear was IX.  

Reference is then required to Table VII (38 C.F.R. § 4.85) 
for assignment of a percentage evaluation and assignment of a 
diagnostic code.  Based on the numeric designations for each 
ear, the point of intersection on Table VII requires 
assignment of a 50 percent evaluation under Diagnostic Code 
6100.  Accordingly, the Board finds that an increased rating 
to 50 percent; effective from October 10, 2009, the date of 
the private audiological examination, is warranted in this 
case.  38 C.F.R. § 3.400(o)(2).  

The regulations also include two provisions for evaluating 
veterans with certain patterns of hearing impairment that 
cannot always be accurately assessed under § 4.85 because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  38 
C.F.R. § 4.86(a), provides that if puretone thresholds at 
each of the four frequencies of 1,000, 2,000, 3,000, and 
4,000 Hz are 55 decibels or more, an evaluation can be based 
either on Table VI or Table VIA, whichever results in a 
higher evaluation.  This provision corrects for the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible), the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  However, 
in this case, puretone thresholds were not 55 decibels or 
more at each of the four frequencies in either ear.  
Therefore, application of § 4.86(a) does not apply.  

When the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman Numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the higher Roman Numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).  

In this case, the audiologists did not suggest or otherwise 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., nor did the audiological 
findings from any of the other three examinations satisfy the 
provisions of § 4.86(b).  Thus, application of the provisions 
for exceptional patterns of hearing impairment is not 
warranted.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2009).  

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  Further, in this case, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected hearing loss, nor interference with 
employment.  The Veteran is 78 years old and retired.  Thus, 
the evidence of records does not reflect any factor which 
takes the Veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  


ORDER

Entitlement to restoration of the 40 percent evaluation 
assigned for bilateral defective hearing is warranted.  



	(CONTINUED ON NEXT PAGE)



An increased evaluation to 50 percent for bilateral defective 
hearing, effective from October 10, 2009, is granted, subject 
to VA laws and regulation pertaining to the payment of 
monetary benefits.  




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


